Citation Nr: 0404610	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the claim for entitlement to service connection for a skin 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty with over 20 years of 
service when he served his last tour of duty from August 1975 
to December 1978.  

Service connection for a skin disability was previously 
denied in 1994.  This appeal arises from a July 2000 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for entitlement to service connection for 
a skin condition.  The veteran filed a notice of disagreement 
(NOD) in September 2000.  A statement of the case was issued 
by VA in October 2000.  The veteran filed his substantive 
appeal (VA Form 1-9) in February 2001.  This claim is now in 
appellate review.  

The veteran testified in April 2001 at a RO hearing and again 
in October 2003 at a Travel Board hearing before the 
undersigned.  His spouse also presented hearing testimony at 
the Travel Board hearing.  A copy of both transcripts is of 
record.  


FINDINGS OF FACT

1.  Service connection for a skin condition was denied in an 
October 1994 decision.  The veteran was notified of that 
decision and of his appellate rights that same month; he did 
not file a timely appeal.

2.  The additional evidence received since the October 1994 
decision is new, relevant, and directly relates to the claim 
of service connection for a skin condition.  


CONCLUSION OF LAW

1.  The RO's October 1994 decision denying service connection 
for a skin condition was final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  Evidence submitted subsequent to October 1994 regarding 
service connection for a skin condition is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim, it is unnecessary to 
enter any discussion regarding whether there has been full 
compliance by VA with respect to its duty to notify and duty 
to assist to this point.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), as in 
effect at the time this claim was submitted (February 2002), 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, 
this amendment is inapplicable here.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for a skin condition in October 1994 was made on 
the basis that the most recent evidence did not show that the 
veteran had a skin condition.  The veteran was notified of 
this decision and his procedural and appellate rights in a 
letter of the same month; however, he did not appeal this 
decision.  

The Board has reviewed the evidence received into the record 
since the October 1994 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a skin condition.  There is private 
medical evidence to show that the veteran presently has skin 
cancer.  Specifically, a June 2000 medical statement from 
Dina V. Grice, MD, indicated that the veteran has been 
treated by her since 1994 for actinic damage and skin cancer.  
She also related that actinic damage typically comes from 
years of sun exposure and that there can be as much as a 
20 year delay prior to the exposure and the onset of 
symptoms.  Thus, this evidence bears directly and 
substantially upon the specific matter under consideration.  
This evidence, whose credibility is presumed, indicates that 
a skin condition is linked to sun damage within 20 years of 
1994, which is during the period the veteran served on active 
duty.  This evidence therefore constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the claim is thus 
reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   

ORDER

New and material evidence to reopen the veteran's claim for a 
skin condition was submitted, and to this extent only, the 
claim is granted.


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
service connection is warranted for a skin condition based 
upon exposure to Agent Orange during his Vietnam service, 
and/or due to sun exposure during active service.  

The veteran asserts that he was exposed to Agent Orange 
during his service in Vietnam.  His service medical records 
confirm his Vietnam service, but his service personnel 
records would also be useful in determining the potential sun 
exposure the veteran may have had during his lengthy military 
career.  Accordingly, these should be obtained.  Likewise, a 
medical examination and opinion regarding any link between 
the veteran's service and his skin disability would be 
useful.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  

2.  The RO should obtain the veteran's 
service personnel records, indicating 
where he was stationed while on active 
duty, and associate those records with 
the claims folder.  

3.  The veteran should be scheduled for a 
VA examination.  Any indicated tests or 
studies should be accomplished, and the 
claims file should be made available to 
the examiner to ensure that person is 
aware of the veteran's pertinent history.  
The examiner should be asked to provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
that the veteran's skin condition had its 
onset in his 27 years of military 
service, including the result of sun 
exposure in service.  The report of this 
examination should then be associated 
with the claims file.  Rationale for any 
findings must be provided.  

4.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



